ON PETITION FOR PERMANENT INJUNCTION
MARTIN, Chief Judge.
After having considered the Petition of the United States Attorney together with the attached affidavit* of the United States Marshal, and good cause having been shown thereby, it is
ORDERED
that Jeryl Best, John Weber, C. W. Windham, L. Delmus Kirven, Mac Wind-ham, Tommy Skinner and Theodore Barnes appear before me at 10:30 A.M. on March 9, 1970 in the United States Court Room, United States Court House Building, Columbia, South Carolina, and show cause if any they can why they and/or any other persons acting with, by, through, or under them should not be permanently enjoined and restrained from interference in any manner, directly or indirectly, with the operation of the schools in the Darlington County School District.
The United States Marshal is directed to serve a copy of this Order together with a copy of the Petition and attached affidavit upon each respondent named herein.
ORDER
This matter is before the Court upon petition of the United States Attorney, Joseph O. Rogers, Jr., requesting that this Court permanently enjoin Jeryl Best, L. Delmus Kirven, Tommy Skinner, John *440Weber, C. W. Windham, Mac Windham and Travis Barnes from interfering with the operation of the public schools of Darlington County. After due notice a hearing was held in Columbia, South Carolina, on March 9, 1970, for the above named respondents to show why they should not be permanently enjoined. All parties appeared and were represented by counsel. Petitioner presented evidence which clearly supported the allegations of his petition. Respondents offered no evidence.
The evidence presented at the hearing clearly establishes that there has been no breakdown in State or local law enforcement; and, further, that the State and local law enforcement officers are prepared, willing, and able to preserve peace and order. This Court finds no evidence that the State and local authorities need additional manpower assistance from federal authorities to maintain peace and order.
However, it is equally clear that the Darlington County School Board, faculty, staff and students cannot operate under the law of the land which is set forth in this Court’s Order of February 5, 1970, with interference from persons such as the respondents above named and others not specifically named as exhibited on March 2 and 3, 1970. This Court will not tolerate such interference with the operation of the Darlington County Schools in the future by anyone. Persons interfering with the operation of the schools will be prosecuted pursuant to Title 18 U.S.C.A. § 402 for criminal contempt of court, or Title 18 U.S.C.A. § 1509 for obstruction of Court orders. Accordingly,
It is ordered that Jeryl Best, L. Del-mus Kirven, Tommy Skinner, John Weber, C. W. Windham, Mac Windham and Travis Barnes are permanently enjoined and restrained from interfering or committing any acts which have the effect of interfering with, the operation of the Darlington County Schools, or committing any other act individually, directly or indirectly, which has the effect of interference with operation of said schools.
Furthermore, any and all persons who shall individually or collectively interfere with the operation of the public schools of this district shall be held accountable to this Court and shall be subject to being held in criminal contempt or in violation of Title 18 U.S.C.A. § 1509. All persons are hereby directed and ordered to refrain from interfering with the operation of the Darlington County Schools.
Let copies of this Order be served upon all parties to this action.
Appendix
In the District Court of the United States For the District of South Carolina Florence Division
[[Image here]]
Joseph O. Rogers, Jr., United States Attorney, petitions this Court for an Order requiring the below named respondents to show cause before the Court *441why a permanent injunction should not be issued and in support of this petition, alleges:
1. This Court on February 5, 1970 filed its Order detailing the requirements for the operation of the Darlington County School District.
2. That respondents named herein have interfered with the operation of the schools in the Darlington County School District by disorderly acts, overturning school buses and other disturbances on March 3, 1970 in Darlington County, South Carolina, as more fully set out in the affidavit of the United States Marshal attached hereto as a part of this petition.
3. On information and belief, the respondents are residents and citizens of the State of South Carolina, are within the jurisdiction of this Court, and reside in Darlington County, South Carolina. These respondents are Jeryl Best, John Weber, C. W. Windham, L. Delmus Kirven, Mac Windham, Tommy Skinner and Travis Theodore Barnes.
WHEREFORE, petitioner prays that this Court require the respondents to show cause before the Court why they should not be permanently enjoined and restrained from interference in any manner whatsoever with the operation of the schools in the Darlington County School District.
(s) Joseph O. Rogers, Jr.
JOSEPH O. ROGERS, JR.
United States Attorney
Columbia, South Carolina
March 3, 1970
In the District Court of the United States For the District of South Carolina Florence Division
[[Image here]]
Personally appeared before me J. Elliott Williams, United States Marshal for the District of South Carolina, and upon being duly sworn deposes and says as follows:
I, accompanied by three Deputy United States Marshals, went to the high school located in Lamar, South Carolina, arriving there at approximately 6:55 A.M. on the morning of March 3, 1970. At approximately 7:30 A.M. Jeryl Best, John Weber, C. W. Windham, L. Delmus Kirven, Mac Windham, Tommy Skinner and Theodore Barnes, all personally known to me, in the company of others, assembled. in the public road approximately in front of the school building. A crowd began to gather which was addressed by Jeryl Best at approximately 8:00 A.M. At approximately 8:05 A.M. a school bus arrived which gained entrance to the school grounds and some five minutes later a second school bus with approximately 10 students arrived and was stopped in the road prior to gaining access to the school grounds. In the face of a threatening attitude on the part of the group gathered there and the *442fact that the bus had been disabled by an unidentified female and L. Delmus Kirven by disconnecting certain wires, the students were evacuated from the bus. Prior to this evacuation and while the students were still on the bus, the windows of the bus were broken and other physical damage was done to the vehicle by the use of clubs and objects hurled from the crowd. A number of the students received minor cuts from the broken glass. L. Delmus Kirven struck SLED Lt. Gasque in the head with a wooden club breaking his protective helmet and otherwise injuring him. As the students cleared this first bus a second bus arrived and was stopped by the disabled bus already present. The second bus was disabled in like manner by the disconnection of wires connected to the motor. With the assistance of local and state law enforcement officers, the students who occupied the second bus were able to leave the bus and go into the school building whereupon the assembled group lead by Jeryl Best, John Weber, C. W. Windham, L. Delmus Kirven, Mac Windham, Tommy Skinner and Theodore Barnes rushed the second bus breaking the windows and overturning it, and thereafter did the same to the bus that was first stopped. At this point Jeryl Best, John Weber, C. W. Windham, L. Delmus Kirven, Mac Windham, Tommy Skinner and Theodore Barnes, together with numerous others, commenced throwing rocks, stones and other debris at the law enforcement officers present which assault was ultimately repelled by the use of tear gas and other weapons in the control of the local and. state officials.
The crowd began to withdraw and by approximately 8:30 A.M. they had moved from the immediate vicinity of the school,
(s) J. Elliott Williams
J. ELLIOTT WILLIAMS
United States Marshal
SWORN to before me this 3rd day of March, 1970
(s) Wistar D. Stuckey
NOTARY PUBLIC FOR SOUTH CAROLINA

 See Appendix.